This cause comes here on appeal from the district court of Okfuskee county and presents two questions: First, is the sale of a minor's real estate void when the face of the record shows that it was sold at private sale more than six months after the date fixed in the notice of sale on or after which the sale would be made? and, second, whether the minor's action *Page 300 
to set aside the sale is barred by the statute of limitations when the same is commenced within three years after the minor attains her majority.
There is no contention but that the real estate was sold after the expiration of such six months period, nor is there any dispute that the suit was filed within three years after minor attained her majority, and, under the facts, the questions of law presented are fully discussed and settled in Cummings v. Inman, 119 Okla. 9, 247 P. 379, wherein the same questions were raised as to the sale by the same guardian of another portion of the same minor's real estate, and, since the questions herein involved are so thoroughly discussed and settled in that cause, and upon the conclusions therein reached, the judgment of the district court of Okfuskee county is reversed, with directions to the trial court to proceed in conformity with the views therein expressed.
MASON, V. C. J., and HARRISON, LESTER, HUNT, RILEY, and HEFNER, JJ., concur.